Exhibit 10.9(a)
G-III APPAREL GROUP, LTD.
NON-EMPLOYEE DIRECTOR
STOCK OPTION GRANT NOTICE
     G-III Apparel Group, Ltd. (the “Company”), pursuant to its 1999 Stock
Option Plan for Non-Employee Directors (the “Plan”), hereby grants to the
“Optionee” identified below an option to purchase the number of shares of the
Company’s Common Stock set forth below. This option is subject to all of the
terms and conditions as set forth in this Grant Notice and in the attached Stock
Option Agreement of which this Grant Notice is a part, and to the terms and
conditions of the Plan.

     
Optionee:
  <name>      
Date of Option Grant:
  <date>      
Number of Shares:
  <No of options>      
Exercise Price Per Share:
  $______________

     By acknowledging this grant online via the Morgan Stanley Stock Plan
Services website, the Optionee acknowledges and certifies that the Optionee
(a) has had the opportunity to read and understand the Plan and the Stock Option
Agreement, and (b) agrees to be bound by the terms and conditions of the option,
as set forth in the this Grant Notice, the Stock Option Agreement and the Plan.
This option is not valid unless acknowledged by the Optionee.

 



--------------------------------------------------------------------------------



 



G-III APPAREL GROUP, LTD.
NON-EMPLOYEE DIRECTOR
STOCK OPTION AGREEMENT
     Pursuant to the G-III Apparel Group, Ltd. 1999 Stock Option Plan for
Non-Employee Directors (the “Plan”), the Stock Option Grant Notice (“Grant
Notice”) and this Stock Option Agreement, G-III Apparel Group, Ltd. (the
“Company”) has granted to the Optionee named in the Grant Notice an option to
purchase the number of shares of Common Stock set forth in the Grant Notice for
the purchase price per share set forth in the Grant Notice. The terms and
conditions of this Stock Option Agreement, including the terms of the Grant
Notice, shall govern your stock option.
     1. Except as specifically provided herein, this option will become vested
and exercisable in 20% increments on each of the first five anniversaries of the
Option Grant Date (the “Grant Date”) specified in the Stock Option Grant Notice,
subject to the Optionee’s continuous service with the Company through the
applicable anniversary vesting date. Unless terminated sooner, the option will
expire if and to the extent it is not exercised within ten years from the Grant
Date.
     2. To the extent vested, the option may be exercised in whole or in part by
delivering to the Secretary of the Company (a) a written notice specifying the
number of shares to be purchased, and (b) payment in full of the exercise price.
The exercise price shall be payable by bank or certified check or pursuant to
such other methods, including, without limitation, broker-assisted cashless
exercise, as may be approved by the Board of Directors of the Company (the
“Board”) and permitted by applicable law from time to time.
     3. No shares of Common Stock shall be sold or delivered hereunder until
full payment for such shares has been made. The Optionee shall have no rights as
a stockholder with respect to any shares covered by this option until the stock
covered by the exercise of the option is issued in the name of the

 



--------------------------------------------------------------------------------



 



Optionee. Except as otherwise specified, no adjustment shall be made for
dividends or distributions of other rights for which the record date is prior to
the date such stock certificate is issued.
     4. Unless otherwise permitted by the Board, this option may not be assigned
or transferred except upon the Optionee’s death to a beneficiary designated by
the Optionee in a written beneficiary designation filed with the Company or, if
no duly designated beneficiary shall survive the Optionee, pursuant to the
Optionee’s will and/or by the laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee.
     5. If the Optionee ceases to perform services for the Company for any
reason before the option is fully vested, then the non-vested portion of the
option will thereupon terminate and be of no further force or effect. If the
Optionee ceases to perform services for the Company for any reason other than
death or disability (defined below), then, unless sooner terminated under the
terms hereof, the vested portion of the option will terminate if and to the
extent it is not exercised within three months after the date of the Optionee’s
termination of service. If the Optionee’s service is terminated by reason of the
Optionee’s death or disability (or if the Optionee’s service is terminated by
reason of disability and the Optionee dies within one year after such
termination of service), then, unless sooner terminated under the terms hereof,
the vested portion of the option will terminate if and to the extent it is not
exercised within one year after the date of such termination of service (or
within one year after the date of the Optionee’s death if the Optionee’s service
is terminated by reason of disability and the Optionee dies within one year
after such termination). For purposes hereof, the term “disability” means the
inability of the Optionee to perform the customary duties of the Optionee’s
service for the Company by reason of a physical or mental incapacity which is
expected to result in death or last indefinitely.

- 3 -



--------------------------------------------------------------------------------



 



     6. Nothing contained herein shall be deemed to give the Optionee a right to
continue in the service of the Company, or interfere in any way with the right
of the Company to terminate the service of the Optionee.
     7. The provisions of the Plan, the terms of which are incorporated in this
Agreement, shall govern if and to the extent that there are inconsistencies
between those provisions and the provisions hereof.
     8. This Agreement shall be governed by the laws of the State of Delaware,
without regard to its principles of conflict of laws.
     9. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns. This
Agreement, including the Grant Notice, constitutes the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
except by written instrument executed by the parties.
     10. This Agreement has been made as of the Grant Date.

            G-III APPAREL GROUP, LTD.
      By:   _________________________                      

- 4 -